USCA4 Appeal: 21-1819      Doc: 11         Filed: 02/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1819


        JAMES JOSEPH OWENS-EL,

                            Plaintiff - Appellant,

                     v.


        MAGGIE CHOU; KEVIN RANDALL; LETTA REID-TRAGDON; RENATA
        STOKES; PAUL O’CONNOR; MACK ABADUDO; JUDITH TOM LIN; STATE
        OF MARYLAND; COUNCILMAN ERIC COSTELLO; JOHN DOE NO. ONE;
        UNITED STATES OF AMERICA; JOHN DOE NO. 2; UNKNOWN JUDGE; MR.
        KEITH; MR. HEINZ,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Ellen Lipton Hollander, Senior District Judge. (1:21-cv-00675-ELH)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        James Joseph Owens-El, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1819      Doc: 11         Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

               James Joseph Owens-El appeals the district court’s order dismissing his civil action

        for failure to state a claim. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Owens-El v. Chou, No.

        1:21-cv-00675-ELH (D. Md. May 24, 2021). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2